DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/10/2021 has been entered. Claims 1, 11, 12 and 22 have been amended. New claim 23 has been added. Claims 1-4, 6-9, 11-15, 17-20, and 22-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/11/2021.	
Claim Rejections - 35 USC § 103
Claims 1-3, 6-8, 12-14, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Rogers et al. (PG-Pub. US 20170066930), hereinafter "Rogers", Leonard Fennell et al. (PG-Pub. US 20140352440), hereinafter "Fennell", and further in view of Yunjang Jin (WO 2020060318), hereinafter "Jin".
Regarding claim 1:
 Rogers teaches: an apparatus for  (¶ [0030] “FIG. 1 illustrates an electronic device 100, shown here as a mobile phone, having at least one surface on which a coating is disposed in accordance with embodiments herein.” ¶ [0032] “The electronic device 100 also includes an input device, such as a button 101… The button 101, or a cap or cover of the button 101, may also act as a fingerprint sensing input surface”);
the apparatus comprising: a device housing area, comprising a device housing area substrate and a device housing area coating (¶ [0030] “…The electronic device may include a cover 102 (e.g., a cover glass or other transparent substrate) coupled to a housing 104 about part or all of its edge in a manner that secures the cover glass to the electronic device.”);
wherein the device housing area substrate is not configured to transmit light from a display (¶ [0030] “…The housing 104 may be formed of a variety of different materials including plastics and other polymer materials, aluminum, steel, alloys, amorphous glass materials, composite materials, and combinations thereof [these materials do not transmit light].”);
wherein the device housing area coating comprises an anti-fingerprint coating bonded to an outer surface of the device housing area substrate (¶ [0025] “Embodiments may also employ an oleophobic coating to enhance the appearance of a cover glass, housing, input structure, camera window, or the like.”; ¶ [0035] “To reduce the likelihood of oils, smudges, liquid and the like collecting on a surface, (e.g., the cover 102, the button 101, or any other component of the electronic device 100), an oleophobic treatment or coating may be disposed on some or all of the surface on top of the amorphous carbon layer. In these embodiments, the amorphous carbon acts as both an anti-etching layer and a bonding layer between the surface and the oleophobic material. In these embodiments the oleophobic layer is durably linked to the underlying substrate through the carbon-rich environment of the amorphous carbon layer.” ¶ [0036] “Oleophobic coatings for use herein may be composed of fluoropolymers.”);
the anti-fingerprint coating bonded to the surface via a plasma treatment, vapor deposition, dipping or painting (¶ [0056] “In operation 406 the oleophobic coating is deposited, formed, applied, or otherwise disposed on the amorphous carbon layer. The oleophobic layer may be disposed on the amorphous carbon-substrate by dipping, spraying, layering, and the like, as well as any methodology discussed above with respect to disposing the amorphous carbon layer on the substrate. The oleophobic layer may be any appropriate material or composition, such as a fluoropolymer.” ¶ [0058] “Several of the foregoing examples describe the amorphous carbon layer and oleophobic coating disposed on a transparent cover for an electronic device. However, the amorphous carbon and oleophobic layers may also be used on non-transparent materials, such as metals (e.g., aluminum, steel, alloys, amorphous metals), ceramics (e.g., zirconia, alumina, sialon), plastics, crystalline materials (e.g., sapphire, quartz), and the like. In such cases, the oleophobic coatings may help prevent or reduce the accumulation or appearance of smudges, oil, or water, while the amorphous carbon assists in attaching the oleophobic coatings to the non-transparent materials and also increases scratch resistance. Such materials, coated with the amorphous carbon and/or oleophobic layers, may be used for any appropriate use, such as electronic device housings, input devices (e.g., button surfaces, fingerprint sensors, keycaps), camera lenses or other optical elements, or the like.”);
While Rogers teaches: a biometric sensing assembly (¶ [0032] “The button 101, or a cap or cover of the button 101, may also act as a fingerprint sensing input surface. For example, the button 101 may include or be coupled to a fingerprint sensor. When a user places a finger in contact with the button 101, the fingerprint sensor may capture an image or representation of the user's fingerprint to compare with a reference image or representation.”)
Rogers does not specifically teach: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area.
However, in a related field, Fennell teaches: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area (¶ [0022] FIGS. 1A-1C show an example of a schematic diagram of an ultrasonic sensor system. ¶ [0026] a casing or housing for an electronic device may serve as a platen (housing area). In some implementations, the back, sides or front of a mobile device enclosure may serve as a platen, as the ultrasonic sensor described herein may image fingerprints or acquire biometric information directly through the enclosure wall. In some implementations, a coating such as a thin layer of urethane, acrylic, parylene or a diamond-like coating (DLC) may serve as a platen).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers to incorporate the teachings of Fennell by including: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area in order to place the fingerprint sensor under a platen or a surface such as the display which may not be possible with other types of sensors since the ultrasonic wave may travel through a platen on which a person's finger may be placed to obtain a fingerprint image.
While Rogers teaches: ¶ [0025] “…Oleophobic coatings are typically between about 5 nm and about 100 nm thick, and more typically between about 5 nm and about 50 nm thick, and most typically between about 5 nm and about 15 nm thick. In some embodiments, the combination of amorphous carbon coating and oleophobic coating may be between about 10 nm and about 200 nm thick, or between about 10 nm and about 100 nm thick, or between about 10 nm and about 30 nm thick.” And Fennell teaches: ¶ [0047] “At block 110, a backside protective cap may be provided. The backside cap can be a material such as metal-coated plastic or a tin-plated steel. Example thicknesses can range from about 50 .mu.m to 200 .mu.m or larger.”Rogers in view of Fennell does not specifically teach: wherein the thickness of the anti-fingerprint coating is (2*n +1)*λ /4 or n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor.
However, in a related field, Jin teaches: wherein the thickness of the anti-fingerprint coating is n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor (¶ [00107] “When the principle of impedance matching is applied to the embodiment disclosed in FIG. 7B of this document, the protective film (e.g., considering the operating frequency (f) of the ultrasonic sensor (e.g., 440 of FIG. 4) and the wavelength (λ) of the ultrasonic wave corresponding to the protective film (By forming the thickness of the first adhesive layer 710 constituting 700) to λ / 2, it is possible to obtain an effect of lowering the acoustic impedance of the entire protective film 700.”Note: current pending application discloses in ¶ [0027] “A surface coating may also act as an acoustic matching layer. Acoustic transmissions will reflect at the boundaries of materials with By adjusting the thickness of the coating, acoustic reflections at the coating to surface interface may be reduced, thus increasing the acoustic transmission through the substrate and providing the benefit of better biometric image quality.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers and Fennell to incorporate the teachings of Jin by including: wherein the thickness of the anti-fingerprint coating is n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor in order to lower the acoustic impedance of the entire protective film coating as disclosed by Jin in ¶ [0107]. Although the purpose of the protective film coating in Jin’s teaching is to protect the surface from scratches and other factors, while the anti-fingerprint coating in the current application is to prevent fingerprint smudges on the surface. It is understood to one of ordinary skill in the art that the objective of choosing a specific coating thickness that corresponds to the wavelength emitted by the ultrasound fingerprint sensor is to optimize the quality of the captured fingerprint image by lowering the ultrasonic wave impedance of the coating as disclosed by Jin. 






Regarding claim 2:
 Rogers in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Rogers further teaches: wherein the device housing area substrate comprises a metal (¶ [0030] “…The housing 104 may be formed of a variety of different materials including plastics and other polymer materials, aluminum, steel, alloys, amorphous glass materials, composite materials, and combinations thereof.”).
Regarding claim 3:
Rogers in view Fennell and Jin teaches: the apparatus of claim 2 as applied above;
Rogers further teaches: wherein the device housing area substrate comprises an aluminum alloy (¶ [0030] “…The housing 104 may be formed of a variety of different materials including plastics and other polymer materials, aluminum, steel, alloys, amorphous glass materials, composite materials, and combinations thereof.”).
Regarding claim 6:
Rogers in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Rogers further teaches: wherein the device housing area substrate comprises a polymer (¶ [0030] “…The housing 104 may be formed of a variety of different materials including plastics and other polymer materials, aluminum, steel, alloys, amorphous glass materials, composite materials, and combinations thereof.”).
Regarding claim 7:
Rogers in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Fennell further teaches: wherein the device housing area substrate comprises ceramic  (¶ [0026] The platen 40 can be any appropriate material that can be acoustically coupled to the receiver, with examples including plastic, ceramic, sapphire, composite materials, metal and metal alloys, metal-filled polymers, polycarbonate, and glass).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers, Fennell, and Jin to incorporate the teachings of Fennell by including: wherein the device housing area substrate comprises ceramic in order to use any appropriate material that can be acoustically coupled to the receiver for different applications and based on the durability needed since the ultrasonic wave may travel through a platen on which a person's finger may be placed to obtain a fingerprint image.
Regarding claim 8:
Rogers in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Rogers further teaches: wherein the device housing area coating comprises a hydrophobic or oleophobic coating (¶ [0058] “…In such cases, the oleophobic coatings may help prevent or reduce the accumulation or appearance of smudges, oil, or water, while the amorphous carbon assists in attaching the oleophobic coatings to the non-transparent materials and also increases scratch resistance. Such materials, coated with the amorphous carbon and/or oleophobic layers, may be used for any appropriate use, such as electronic device housings, input devices (e.g., button surfaces, fingerprint sensors, keycaps), camera lenses or other optical elements, or the like.”).
Regarding claim 12
Regarding claim 13, the method limitations are similar to those of claim 2; therefore rejected in the same manner as applied above.
Regarding claim 14, the method limitations are similar to those of claim 3; therefore rejected in the same manner as applied above.
Regarding claim 17, the method limitations are similar to those of claim 6; therefore rejected in the same manner as applied above; 
Regarding claim 18, the method limitations are similar to those of claim 7; therefore rejected in the same manner as applied above.
Regarding claim 19, the method limitations are similar to those of claim 8; therefore rejected in the same manner as applied above.
Regarding claim 23:
 Rogers teaches: an apparatus for ultrasonic fingerprint sensing (¶ [0030] “FIG. 1 illustrates an electronic device 100, shown here as a mobile phone, having at least one surface on which a coating is disposed in accordance with embodiments herein.” ¶ [0032] “The electronic device 100 also includes an input device, such as a button 101… The button 101, or a cap or cover of the button 101, may also act as a fingerprint sensing input surface”);
the apparatus comprising: a device housing area, comprising a device housing area substrate and a device housing area coating (¶ [0030] “…The electronic device may include a cover 102 (e.g., a cover glass or other transparent substrate) coupled to a housing 104 about part or all of its edge in a manner that secures the cover glass to the electronic device.”);
wherein the device housing area substrate is not configured to transmit light from a display (¶ [0030] “…The housing 104 may be formed of a variety of different materials including plastics and other polymer materials, aluminum, steel, alloys, amorphous glass materials, composite materials, and combinations thereof [these materials do not transmit light].”);
wherein the device housing area coating comprises an anti-fingerprint coating bonded to an outer surface of the device housing area substrate (¶ [0025] “Embodiments may also employ an oleophobic coating to enhance the appearance of a cover glass, housing, input structure, camera window, or the like.”; ¶ [0035] “To reduce the likelihood of oils, smudges, liquid and the like collecting on a surface, (e.g., the cover 102, the button 101, or any other component of the electronic device 100), an oleophobic treatment or coating may be disposed on some or all of the surface on top of the amorphous carbon layer. In these embodiments, the amorphous carbon acts as both an anti-etching layer and a bonding layer between the surface and the oleophobic material. In these embodiments the oleophobic layer is durably linked to the underlying substrate through the carbon-rich environment of the amorphous carbon layer.” ¶ [0036] “Oleophobic coatings for use herein may be composed of fluoropolymers.”);
the anti-fingerprint coating comprising at least one of a fluorinated silane, a fluoropolymer, a silica-based gel, an oxide/polystyrene composite, a precipitated calcium carbonate or carbon nanotubes (¶ [0056] “In operation 406 the oleophobic coating is deposited, formed, applied, or otherwise disposed on the amorphous carbon layer. The oleophobic layer may be disposed on the amorphous carbon-substrate by dipping, spraying, layering, and the like, as well as any methodology discussed above with respect to disposing the The oleophobic layer may be any appropriate material or composition, such as a fluoropolymer.”);
While Rogers teaches: a biometric sensing assembly (¶ [0032] “The button 101, or a cap or cover of the button 101, may also act as a fingerprint sensing input surface. For example, the button 101 may include or be coupled to a fingerprint sensor. When a user places a finger in contact with the button 101, the fingerprint sensor may capture an image or representation of the user's fingerprint to compare with a reference image or representation.”)
Rogers does not specifically teach: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area.
However, in a related field, Fennell teaches: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area (¶ [0022] FIGS. 1A-1C show an example of a schematic diagram of an ultrasonic sensor system. ¶ [0026] a casing or housing for an electronic device may serve as a platen (housing area). In some implementations, the back, sides or front of a mobile device enclosure may serve as a platen, as the ultrasonic sensor described herein may image fingerprints or acquire biometric information directly through the enclosure wall. In some implementations, a coating such as a thin layer of urethane, acrylic, parylene or a diamond-like coating (DLC) may serve as a platen).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers to incorporate the Fennell by including: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area in order to place the fingerprint sensor under a platen or a surface such as the display which may not be possible with other types of sensors since the ultrasonic wave may travel through a platen on which a person's finger may be placed to obtain a fingerprint image.
While Rogers teaches: ¶ [0025] “…Oleophobic coatings are typically between about 5 nm and about 100 nm thick, and more typically between about 5 nm and about 50 nm thick, and most typically between about 5 nm and about 15 nm thick. In some embodiments, the combination of amorphous carbon coating and oleophobic coating may be between about 10 nm and about 200 nm thick, or between about 10 nm and about 100 nm thick, or between about 10 nm and about 30 nm thick.” And Fennell teaches: ¶ [0047] “At block 110, a backside protective cap may be provided. The backside cap can be a material such as metal-coated plastic or a tin-plated steel. Example thicknesses can range from about 50 .mu.m to 200 .mu.m or larger.”Rogers in view of Fennell does not specifically teach: wherein the thickness of the anti-fingerprint coating is (2*n +1)*λ /4 or n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor.
However, in a related field, Jin teaches: wherein the thickness of the anti-fingerprint coating is n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor (¶ [00107] “When the principle of impedance matching is applied to the embodiment disclosed in FIG. 7B of this document, the protective film (e.g., considering the the protective film ( By forming the thickness of the first adhesive layer 710 constituting 700) to λ / 2, it is possible to obtain an effect of lowering the acoustic impedance of the entire protective film 700.”Note: current pending application discloses in ¶ [0027] “A surface coating may also act as an acoustic matching layer. Acoustic transmissions will reflect at the boundaries of materials with differing acoustic impedances. Poor acoustic matching results in lost energy, and thus poorer biometric image quality. By adjusting the thickness of the coating, acoustic reflections at the coating to surface interface may be reduced, thus increasing the acoustic transmission through the substrate and providing the benefit of better biometric image quality.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers and Fennell to incorporate the teachings of Jin by including: wherein the thickness of the anti-fingerprint coating is n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor in order to lower the acoustic impedance of the entire protective film coating as disclosed by Jin in ¶ [0107]. Although the purpose of the protective film coating in Jin’s teaching is to protect the surface from scratches and other factors, while the anti-fingerprint coating in the current application is to prevent fingerprint smudges on the surface. It is understood to one of ordinary skill in the art that the objective of choosing a specific coating thickness that corresponds to the wavelength emitted by the ultrasound fingerprint sensor is to optimize the quality of the captured fingerprint image by lowering the ultrasonic wave impedance of the coating as disclosed by Jin.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (PG-Pub. US 20170066930) in view of Fennell (PG-Pub. US 20140352440) and Jin (WO 2020060318), and further in view of Scott Myers (Patent US 9697409 B2), hereinafter “Myers".
Regarding claim 4:
Rogers in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above; 
While Fennell teaches: ¶ [0042] … Examples of stiffener materials include both conductive and insulative materials such aluminum, anodized aluminum, stainless steel (these stiffener materials maybe attached to flexible printed circuit (FPC) 90 within the sensor).
Rogers in view of Fennell and Jin does not explicitly teach: wherein the device housing area substrate further comprises at least one of an anodized aluminum layer, a titanium aluminum nitride layer, or an aluminum titanium nitride layer.
However, in a related field, Myers teaches: wherein the device housing area substrate further comprises at least one of an anodized aluminum layer, a titanium aluminum nitride layer, or an aluminum titanium nitride layer (FIG. 5, Column 10, lines 30-36; As described above, the button 104 includes a lens 112 (which may be constructed from a variety of materials, such as glass, aluminum oxide, plastic, resins and the like), having a recessed shape 306 to guide the user's finger onto the button 104. As described above, the lens 112 (equivalent to housing area substrate) is disposed within the ground ring 114 (for example, constructed of anodized aluminum, such as SOS aluminum)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers in view of Fennell and Jin to incorporate the teachings of Myers by including: wherein the device housing area substrate further comprises at least one of an anodized aluminum layer, a titanium aluminum nitride layer, or an aluminum titanium nitride layer in order to create a surface that is more resistant to corrosion, easier to dye, and has deeper pores, which leads to better coating and adhesion. 
Regarding claim 15, the method limitations are similar to those of claim 4; therefore rejected in the same manner as applied above.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (PG-Pub. US 20170066930) in view of Fennell (PG-Pub. US 20140352440) and Jin (WO 2020060318), and further in view of Gong (PG-Pub. US 20180204041)..
Regarding claim 9:
Rogers in view of Fennell and Jin teaches: the apparatus of claim 8 as applied above;
Rogers in view of Fennell and Jin does not specifically teach: wherein the device housing area coating comprises at least one of: a. Fluorinated silanes and Fluoropolymer, b. Silica-based gels, c. Oxide polystyrene composites, such as Manganese oxide polystyrene (MnO2/PS) composite or Zinc oxide polystyrene (ZnO/PS) composite, d. Precipitated calcium carbonate, e. Carbon nano-tubes, or f. Durable water repellent or rain repellent
Gong further teaches in the second embodiment: wherein the device housing area coating comprises at least one of: a. Fluorinated silanes and Fluoropolymer, b. Silica-based gels, c. Oxide polystyrene composites, such as Manganese oxide polystyrene (MnO2/PS) composite or Zinc oxide polystyrene (ZnO/PS) composite, d. Precipitated calcium carbonate, e. Carbon nano-tubes, or f. Durable water repellent or rain repellent (¶ [0037] In the second embodiment of the present disclosure, the hydrophobic and oleophobic material added to the surface hardened layer includes a silicone-modified resin, an organic-fluorine modified resin or other conventional fluorine-modified resins that are better compatible with the paint system of the surface hardened layer (also, hydrophobic material is a water repellent material and the durability depends on many factors including the thickness of the coating)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers in view of Fennell and Jin to incorporate the teachings of Gong by including: wherein the device housing area coating comprises at least one of: a. Fluorinated silanes and Fluoropolymer, b. Silica-based gels, c. Oxide polystyrene composites, such as Manganese oxide polystyrene (MnO2/PS) composite or Zinc oxide polystyrene (ZnO/PS) composite, d. Precipitated calcium carbonate, e. Carbon nano-tubes, or f. Durable water repellent or rain repellent in order to use a better compatible material with the paint system of the surface hardened layer.
Regarding claim 20, the method limitations are similar to those of claim 9; therefore rejected in the same manner as applied above.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (PG-Pub. US 20170066930) in view of Fennell (PG-Pub. US 20140352440) and Jin (WO 2020060318), and further in view of Allan Hunt et al (PG-Pub. US 20200261629), hereinafter "Hunt".
Regarding claim 11:
Rogers in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above. 
Rogers in view of Fennell and Jin does not specifically teach: wherein the thickness of the anti-fingerprint coating is between 100 microns and 200 microns. 
However, in a related field, Hunt teaches: wherein the thickness of the anti-fingerprint coating is between 100 microns and 200 microns (¶ [00265] … Coating 540 can be thin, such as about 100 microns thick, less than about 100 microns thick, or more than about 100 microns thick. Coating 540 can be applied and cured using one or more of UV, light, or thermal curing. In some implementations, coating 540 can be applied on the other side of the sheet or substrate 530 (or side facing away from the wound). Coating 540 can be hydrophobic. Coating 540 can be substantially stretchable or extensible).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rogers in view of Fennell and Jin to incorporate the teachings of Hunt by including: wherein the thickness of the anti-fingerprint coating is between 100 microns and 200 microns in order to have the ideal coating thickness that does not suppress the ultrasound waves travelling through the housing to and reflected from the user’s finger.
Regarding claim 22, the method limitations are similar to those of claim 11; therefore rejected in the same manner as applied above.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, On pages 7-8, of Applicant response, Applicant noted the distinctions between the current application and Jin’s reference as was discussed during the interview dated 09/07/2021 as follows:  
    PNG
    media_image1.png
    825
    957
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    992
    media_image2.png
    Greyscale

The examiner notes that, Jin’s reference was merely relied upon to teach choosing a specific thickness of a coating over an ultrasound fingerprint sensor to improve the performance of the sensor by lowering the acoustic impedance of the coating and have matching impedance for each layer of the coating. Jin in ¶ [0084] “As described above, at least one of the first pressure-sensitive adhesive layer 510 and the first substrate layer 520 in consideration of the operating frequency f of the ultrasonic sensor (eg, 440 of FIG. 4) and the wavelength λ corresponding thereto. The acoustic impedance can be matched by adjusting one thickness.” (Emphasis added.)
The current pending application discloses in ¶ [0027] “A surface coating may also act as an acoustic matching layer. Acoustic transmissions will reflect at the boundaries of materials with differing acoustic impedances. Poor acoustic matching results in lost energy, and thus poorer biometric image quality. By adjusting the thickness of the coating, acoustic reflections at the coating to surface interface may be reduced, thus increasing the acoustic transmission through the substrate and providing the benefit of better biometric image quality.”). (Emphasis added.)
The examiner also notes that Jin’s reference reasons and the current application’s reasons for choosing a specific thickness are similar as can be seen from the above citations.
Moreover, the newly cited reference of Rogers, discloses: ¶ [0058] “Several of the foregoing examples describe the amorphous carbon layer and oleophobic coating disposed on a transparent cover for an electronic device. However, the amorphous carbon and oleophobic layers may also be used on non-transparent materials, such as metals (e.g., aluminum, steel, alloys, amorphous metals), ceramics (e.g., zirconia, alumina, sialon), plastics, crystalline In such cases, the oleophobic coatings may help prevent or reduce the accumulation or appearance of smudges, oil, or water, while the amorphous carbon assists in attaching the oleophobic coatings to the non-transparent materials and also increases scratch resistance. Such materials, coated with the amorphous carbon and/or oleophobic layers, may be used for any appropriate use, such as electronic device housings, input devices (e.g., button surfaces, fingerprint sensors, keycaps), camera lenses or other optical elements, or the like.” (Emphasis added.)
It can be understood that the concept of having anti-fingerprint coating over a glass surface (smooth) or metal surface (rough) is still the same, and choosing a specific thickness in the current application is due to utilizing an ultrasound fingerprint sensor and its operating frequency (such as disclosed by Jin) to improve the quality of the collected fingerprints under such surface and not as a result of the material the surface is made of.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945, and fax number is (571)270-4813.  The examiner can normally be reached on Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665